Case 2:20-cv-06503-RGK-JDE Document 46 Filed 01/21/21 Page 1 of 2 Page ID #:615




   1 Jordan Susman, Esq. (SBN 246116)
       jsusman@nolanheimann.com
   2   Margo Arnold, Esq. (SBN 278288)
       marnold@nolanheimann.com
   3   NOLAN HEIMANN LLP
       16133 Ventura Boulevard, Suite 820
   4   Encino, California 91436
       Telephone: (818) 574-5710
   5   Facsimile: (818) 574-5689
   6 Attorneys for Plaintiffs Clint Eastwood
       and Garrapata, LLC
   7
                          UNITED STATES DISTRICT COURT
   8
                         CENTRAL DISTRICT OF CALIFORNIA
   9
     CLINT EASTWOOD, an individual;        ) Case No.: 2:20-cv-06503-RGK-JDE
  10
     GARRAPATA, LLC, a California limited )
  11 liability company,                    ) NOTICE RE STIPULATION RE
                  Plaintiffs,              ) PANEL MEDIATOR
  12
                                           )
  13         vs.                           )
                                           )
  14 SERA LABS, INC., a Delaware
                                           )
  15 corporation; GREENDIOS dba            )
     EUPHORIC, a California corporation;   )
  16 FOR OUR VETS, LLC dba PATRIOT
                                           )
  17 SUPREME, an Arizona limited liability )
     company; DOES 1-30, inclusive,        )
  18
                                           )
  19              Defendants.              )
  20
                                           )
                                           )
  21                                       )
  22                                       )
                                           )
  23                                       )
  24                                       )

  25
  26
  27
  28
                                               -1-
                             NOTICE RE SELECTION OF PANEL MEDIATOR
Case 2:20-cv-06503-RGK-JDE Document 46 Filed 01/21/21 Page 2 of 2 Page ID #:616




   1        TO THE HONORABLE COURT, ALL PARTIES AND THEIR
   2 COUNSEL OF RECORD, PLEASE TAKE NOTICE that:

   3        On January 6, 2021, the Court referred this matter to the Court Mediation
   4 Panel (the “Referral Order”). [Dkt. 41]. The Referral Order states: “Within twenty-

   5 one (21) days, plaintiff shall obtain the consent of a neutral on the Court Mediation

   6 Panel who will conduct the mediation and shall file Form ADR-2, Stipulation

   7 Regarding Selection of Panel Mediator.”

   8        Currently pending before the Court is Plaintiffs Motion for leave to File a
   9 First Amended Complaint. [Dkt. 38]. As explained therein, all of the named

  10 defendants in the matter have been dismissed, or will be dismissed, upon the filing

  11 of the First Amended Complaint. In addition, Plaintiffs have been unable to serve

  12 the Summons and Complaint upon the remaining named defendants in the action.

  13 Upon the filing of the First Amended Complaint, a new defendant shall be named.

  14        In accordance with the Referral Order, Plaintiffs have obtained the consent of
  15 a neutral to conduct the mediation in this matter.

  16        Based on the foregoing, Plaintiffs have filed concurrent herewith Form ADR-
  17 2, which is only signed by Plaintiffs.

  18

  19 Dated: January 21, 2021                          NOLAN HEIMANN LLP
  20
                                                      By:__________________________
  21                                                  Jordan Susman
  22                                                  Attorneys for Plaintiffs
                                                      Clint Eastwood
  23                                                  and Garrapata, LLC
  24

  25

  26

  27

  28
                                                -2-
                              NOTICE RE SELECTION OF PANEL MEDIATOR
